          Case 3:20-cv-06893-VC Document 26 Filed 02/24/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 ECOLOGICAL RIGHTS FOUNDATION,                    Case No. 20-cv-06893-VC
                Plaintiff,
                                                  ORDER RE UPCOMING CMC
         v.
                                                  Re: Dkt. No. 25
 UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY,
                Defendant.


       At the upcoming case management conference, the parties should be prepared to discuss

why the Court should not dismiss the case without prejudice in light of the production schedule

they’ve agreed to.

       IT IS SO ORDERED.

Dated: February 24, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
